MITCHELL, HENRY CLAY, Jr., Associate Judge.
G & B seeks review of an order of the Division of Beverage finding that one of G & B’s employees violated Section 798.02, Florida Statutes (1977), thereby violating Section 561.29, Florida Statutes (1977), and suspending G & B’s liquor license. We reverse.
There is no competent substantial evidence in the record establishing knowledge on the part of the licensee or any responsible officer or employee thereof of the alleged unlawful conduct of the employees. See Woodbury v. State Beverage Department, 219 So.2d 47 (Fla. 1st DCA 1969).
Accordingly, we reverse with directions to the Director of the Division of Beverage, Department of Business Regulation, to rescind the revocation of petitioner’s license.
MILLS, Acting C. J., concurs.
SMITH, J., dissents.